Citation Nr: 0118674	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-16 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
urinary tract infections.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from January 1991 to May 
1991, with prior active service totaling four months and 
fourteen days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, denying the veteran's 
claims to reopen for entitlement to service connection for 
urinary tract infections and a back disorder.  An appeal was 
initiated in April 1999 and during the pendency of such 
appeal, the veteran requested that his claims folder be 
transferred to the RO in Togus, Maine, due to a change in 
residence, and in May 2001, his power-of-attorney to a 
veterans' service organization was revoked based on the 
service organization's request therefor.  No other 
representative has since been appointed by the veteran to 
represent his interests in this appeal.

Of note is that the veteran, in a VA Form 9 received by the 
Hartford RO in August 1999, requested a hearing before the 
Board, sitting ats the local VA office.  He was thereafter 
afforded an RO hearing in April 2000, but he did not 
thereafter withdraw his request for a travel board hearing.  
In an effort to obtain clarification, the Board wrote to the 
veteran in June 2001, asking that he provide further input as 
to his prior request for a Board hearing, to which he failed 
to respond.  

Based on the foregoing, this matter must be remanded to the 
RO to afford the veteran the travel board hearing he 
requested in his VA Form 9 in August 1999. Accordingly, this 
case is REMANDED to the Togus RO for the following actions:

Arrangements should be made by the RO to 
afford the veteran a hearing before the 
Board, sitting at the RO in Togus, Maine, 
in connection with his August 1999 
request therefor.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



